                                              Case 4:20-cv-06557-YGR Document 9 Filed 04/13/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON HILL,
                                   7                                                         Case No. 20-cv-06557-YGR (PR)
                                                         Plaintiff,
                                   8                                                         ORDER OF DISMISSAL WITH LEAVE
                                                    v.                                       TO AMEND
                                   9
                                         E. PEREZ, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12     I.     INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff, a civil detainee currently in custody at Salinas Valley State Prison (“SVSP”),

                                  14   filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983.1 Plaintiff’s motion for leave to

                                  15   proceed in forma pauperis will be granted in a separate order.

                                  16            Plaintiff has named as Defendants in this action the following SVSP prison officials:

                                  17   Property Officer E. Perez; Correctional Officer T. Beltran; and Sergeants E. Black and O.

                                  18   Aragon.2 Dkt. 1 at 2.3 Venue is proper because the events giving rise to the claims are alleged to

                                  19   have occurred at SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  20   Plaintiff seeks monetary and punitive damages. Id. at 4.

                                  21

                                  22

                                  23            1
                                                Petitioner had initially filed the instant civil rights action in the Eastern District of
                                  24   California. See Dkt. 1. Thereafter, the Eastern District ordered the case transferred to the
                                       Northern District. Dkt. 4. The case was then transferred from the Eastern District to this Court.
                                  25   Dkt. 5.

                                  26            Plaintiff spelled Defendant Aragon’s last name incorrectly as “Argon.” See Dkt. 1 at 1-
                                                2

                                       2. However, the Court directs the Clerk of the Court to correct the spelling of this Defendant’s
                                  27   last name from “O. Argon” to “O. Aragon.” See id. at 5.
                                                3
                                  28             Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                              Case 4:20-cv-06557-YGR Document 9 Filed 04/13/21 Page 2 of 7



                                        II.     DISCUSSION
                                   1
                                                A.   Standard of Review
                                   2
                                                A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                   3
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                   4
                                       § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                   5
                                       that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                   6
                                       monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se
                                   7
                                       pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                   8
                                       Cir. 1988).
                                   9
                                                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:
                                  10
                                       (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that
                                  11
                                       the alleged violation was committed by a person acting under the color of state law. West v.
                                  12
Northern District of California




                                       Atkins, 487 U.S. 42, 48 (1988).
 United States District Court




                                  13
                                                Although a plaintiff is not required to plead “specific factual details not ascertainable in
                                  14
                                       advance of discovery,” Gibson v. United States, 781 F.2d 1334, 1340 (9th Cir. 1986), he does not
                                  15
                                       state a claim under 42 U.S.C. § 1983 if the allegations in the complaint are mere conclusions,
                                  16
                                       Kennedy v. H & M Landing, Inc., 529 F.2d 987, 989 (9th Cir. 1976); Fisher v. Flynn, 598 F.2d
                                  17
                                       663, 665 (1st Cir. 1979). A complaint must contain sufficient allegations to put defendants fairly
                                  18
                                       on notice of the claims against them. McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991). A
                                  19
                                       complaint that fails to state the specific acts of the defendant which violated the plaintiff’s rights
                                  20
                                       fails to meet the notice requirements of Federal Rule of Civil Procedure 8(a). Hutchinson v.
                                  21
                                       United States, 677 F.2d 1322, 1328 n.5 (9th Cir. 1982). Moreover, there is no respondeat superior
                                  22
                                       liability under section 1983. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Said differently,
                                  23
                                       it is not enough that the supervisor merely has a supervisory relationship over the defendants; the
                                  24
                                       plaintiff must show that the supervisor “participated in or directed the violations, or knew of the
                                  25
                                       violations and failed to act to prevent them.” Id. Furthermore, supervisor defendants are entitled
                                  26
                                       to qualified immunity where the allegations against them are simply “bald” or “conclusory”
                                  27
                                       because such allegations do not “plausibly” establish the supervisors’ personal involvement in
                                  28
                                                                                           2
                                           Case 4:20-cv-06557-YGR Document 9 Filed 04/13/21 Page 3 of 7




                                   1   their subordinates’ constitutional wrong. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   2           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   3   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the

                                   4   statement need only ‘“give the defendant fair notice of what the . . . claim is and the grounds upon

                                   5   which it rests.”’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted). Although in

                                   6   order to state a claim a complaint “does not need detailed factual allegations, . . . a plaintiff’s

                                   7   obligation to provide the ‘grounds of his ‘entitle[ment] to relief’ requires more than labels and

                                   8   conclusions, and a formulaic recitation of the elements of a cause of action will not do . . . .

                                   9   Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                  10   Atlantic Corp. v. Twombly, 550 U.S. 544, 554-55 (2007) (citations omitted). A complaint must

                                  11   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. The United

                                  12   States Supreme Court has explained the “plausible on its face” standard of Twombly: “While legal
Northern District of California
 United States District Court




                                  13   conclusions can provide the framework of a complaint, they must be supported by factual

                                  14   allegations. When there are well-pleaded factual allegations, a court should assume their veracity

                                  15   and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at

                                  16   679.

                                  17          B.     Legal Claims
                                  18           Plaintiff, who was civilly committed in 1997 following a plea of not guilty by reason of

                                  19   insanity, alleges that on August 4, 2020, he was “brutally assaulted” during a cell extraction.4 Dkt.

                                  20   1 at 2. Thereafter, on that same date, Defendants Perez, Beltran, and Black “destroyed Plaintiff’s

                                  21   personal property, [including] legal books[,] CD player[,] canteen items[,] federal legal materials

                                  22   from [the] court[,] books of stamps[,] personal headphones[,] and personal library books from

                                  23   family.” Id. at 2 (brackets added). He claims the destruction of his property was done “for

                                  24   retaliation,” but he does not further elaborate. Id. at 4.

                                  25           First, to the extent that Plaintiff’s claim alleges that prison officials wrongly destroyed his

                                  26

                                  27           4
                                                The Court notes that Plaintiff has not raised any claims in the instant action against the
                                  28   other SVSP correctional officers (who are not named here) involved in the “brutal[] assault[]”
                                       during the August 4, 2020 cell extraction. See Dkt. 1 at 2.
                                                                                         3
                                           Case 4:20-cv-06557-YGR Document 9 Filed 04/13/21 Page 4 of 7




                                   1   property is not actionable under § 1983. Allegations that a plaintiff has been deprived of his

                                   2   property negligently or intentionally without a pre-deprivation hearing do not state a due process

                                   3   claim under § 1983 if the deprivation was random and unauthorized, see Parratt v. Taylor, 451

                                   4   U.S. 527, 535-44 (1981) (state employee negligently lost prisoner’s hobby kit), overruled in part

                                   5   on other grounds, Daniels v. Williams, 474 U.S. 327, 330-31 (1986); Hudson v. Palmer, 468 U.S.

                                   6   517, 533 (1984) (intentional destruction of inmate’s property), because California provides an

                                   7   adequate state post-deprivation remedy, see Zinermon v. Burch, 494 U.S. 113, 128-29 (1990)

                                   8   (where state cannot foresee and therefore provide meaningful hearing prior to deprivation,

                                   9   statutory provision for post-deprivation hearing or common law tort remedy for erroneous

                                  10   deprivation satisfies due process). Plaintiff’s allegations show random and unauthorized property

                                  11   deprivations that are not actionable under section 1983. If the federal court otherwise has no

                                  12   jurisdiction over the case, the claims of random and unauthorized deprivations of property must be
Northern District of California
 United States District Court




                                  13   pursued in state court.

                                  14          Second, it seems that Plaintiff has named Defendant Aragon because this Defendant was

                                  15   the sergeant in charge of conducting interviews relating to Plaintiff’s grievance about the property

                                  16   destruction. Dkt. 1 at 5. “[B]ased on the interviews conducted by [Defendant] Aragon,”

                                  17   Plaintiff’s grievance was denied. Id. However, the Court finds that the complaint does not state a

                                  18   claim upon which relief may be granted against Defendant Aragon for his involvement in the

                                  19   alleged improper denial of the aforementioned grievance. The failure to grant an inmate’s appeal

                                  20   in the prison administrative appeal system does not amount to a due process violation. There is no

                                  21   federal constitutional right to a prison administrative appeal or grievance system for California

                                  22   inmates. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); Antonelli v. Sheahan, 81 F.3d

                                  23   1422, 1430 (7th Cir. 1996). The denial of an inmate appeal is not so severe a change in condition

                                  24   as to implicate the Due Process Clause itself and the State of California has not created a protected

                                  25   interest in an administrative appeal system in its prison. Title 15 of the California Code of

                                  26   Regulations §§ 1073 and 3084 grant prisoners in the county jails and state prisons a purely

                                  27   procedural right: the right to have a prison appeal. The regulations simply require the

                                  28   establishment of a procedural structure for reviewing prisoner complaints and set forth no
                                                                                         4
                                           Case 4:20-cv-06557-YGR Document 9 Filed 04/13/21 Page 5 of 7




                                   1   substantive standards; instead, they provide for flexible appeal time limits, see Cal. Code Regs. tit.

                                   2   15, § 3084.8, and, at most, that “[n]o reprisal shall be taken against an inmate or parolee for filing

                                   3   an appeal,” id. at § 3084.1(d). A provision that merely provides procedural requirements, even if

                                   4   mandatory, cannot form the basis of a constitutionally cognizable liberty interest. See Smith v.

                                   5   Noonan, 992 F.2d 987, 989 (9th Cir. 1993); see also Antonelli, 81 F.3d at 1430 (prison grievance

                                   6   procedure is procedural right that does not give rise to protected liberty interest requiring

                                   7   procedural protections of Due Process Clause). Thus, Plaintiff had no federal constitutional right

                                   8   to a properly functioning appeal system. Therefore, the Court DISMISSES Plaintiff’s claim

                                   9   against Defendant Aragon relating to this Defendant’s involvement in an allegedly incorrect

                                  10   decision on an administrative appeal or failure to process the appeal in a particular way because it

                                  11   does not amount to a violation of his right to due process. Plaintiff may, however, file an amended

                                  12   complaint if he can in good faith allege facts, subject to proof, that cure the pleading deficiencies
Northern District of California
 United States District Court




                                  13   noted above.

                                  14          Finally, Plaintiff alleges that Defendants Perez, Beltran, and Black retaliated against him

                                  15   by destroying his property. “Within the prison context, a viable claim of First Amendment

                                  16   retaliation entails five basic elements: (1) An assertion that a state actor took some adverse action

                                  17   against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action

                                  18   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not

                                  19   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68

                                  20   (9th Cir. 2005) (footnote omitted). Plaintiff’s allegations fail to state a cognizable claim for

                                  21   retaliation as he has failed to allege facts that show the alleged retaliatory actions of which he

                                  22   complains were taken because of his protected conduct. Specifically, Plaintiff states in conclusory

                                  23   fashion that Defendants destroyed his property “for retaliation,” see Dkt. 1 at 4, but he does not

                                  24   elaborate by describing the nature of his protected conduct, or how each of the named prison

                                  25   officials knew about Plaintiff’s conduct. Without allegations of protected conduct and knowledge

                                  26   of such conduct by Defendants, no claim for retaliation is stated. Accordingly, Plaintiff’s

                                  27   retaliation claim is DISMISSED with leave to amend. Plaintiff may file an amended complaint if

                                  28   he can in good faith allege facts, subject to proof, that cure the pleading deficiencies noted above.
                                                                                          5
                                              Case 4:20-cv-06557-YGR Document 9 Filed 04/13/21 Page 6 of 7



                                       III.     CONCLUSION
                                   1
                                                For the foregoing reasons, the Court orders as follows:
                                   2
                                                1.     Plaintiff’s complaint is DISMISSED with leave to amend in order to give him the
                                   3
                                       opportunity to correct the deficiencies outlined above by filing a simple, concise and direct
                                   4
                                       amended complaint which:
                                   5
                                                       a.      States clearly and simply each claim he seeks to bring in federal court as
                                   6
                                       required under Rule 8, and he should:
                                   7
                                                               i.     Set forth each claim in a separate numbered paragraph;
                                   8
                                   9                           ii.    Identify each Defendant and the specific action or actions each
                                                                      Defendant took, or failed to take, that allegedly caused the
                                  10                                  deprivation of Plaintiff’s constitutional rights; and
                                  11                           iii.   Identify the injury resulting from each claim;
                                  12                   b.      Explains how he has exhausted his administrative remedies as to each
Northern District of California
 United States District Court




                                  13   claim as against each Defendant before he filed this action as required by 42 U.S.C. § 1997e(a),
                                  14   or whether such remedies were “unavailable” to him within the meaning of the statute;
                                  15                   c.      Only alleges those claims that are properly joined under Rule 20(a)
                                  16   (concerning joinder of claims and Defendants) or, stated differently, the amended complaint may
                                  17   only allege claims that:
                                  18
                                                               i.     Arise out of the same transaction, occurrence, or series of
                                  19                                  transactions or occurrences; and

                                  20                           ii.    Present questions of law or fact common to all Defendants;
                                  21                   d.      Does not make conclusory allegations linking each Defendant by listing

                                  22   them as having direct involvement to his claims without specifying how each Defendant was

                                  23   linked through their actions; and

                                  24                   e.      Does not name any Defendant who did not act but is linked solely in his or

                                  25   her respondent superior capacity or against whom Plaintiff cannot allege facts that would establish

                                  26   either supervisorial or municipal liability.

                                  27            2.     Within twenty-eight (28) days from the date of this Order, Plaintiff shall file his

                                  28   amended complaint as set forth above. Plaintiff must use the attached civil rights form, write the
                                                                                         6
                                           Case 4:20-cv-06557-YGR Document 9 Filed 04/13/21 Page 7 of 7




                                   1   case number for this action—Case No. C 20-6557 YGR (PR)—on the form, clearly label the

                                   2   complaint “Amended Complaint,” and complete all sections of the form. Because the amended

                                   3   complaint completely replaces the original complaint, Plaintiff must include in it all the claims he

                                   4   wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.), cert. denied, 506 U.S.

                                   5   915 (1992). He may not incorporate material from the original complaint by reference. If Plaintiff

                                   6   wishes to attach any additional pages to the civil rights form, he shall maintain the same format as

                                   7   the form, i.e., answer only the questions asked in the “Exhaustion of Administrative Remedies”

                                   8   section without including a narrative explanation of each grievance filed. Plaintiff’s failure to

                                   9   file his amended complaint by the twenty-eight-day deadline or to correct the

                                  10   aforementioned deficiencies outlined above will result in the dismissal of this action without

                                  11   prejudice.

                                  12          3.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court
Northern District of California
 United States District Court




                                  13   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  14   Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes

                                  15   while an action is pending must file a notice of change of address promptly, specifying the new

                                  16   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  17   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  18   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  19   se party indicating a current address. See L.R. 3-11(b).

                                  20          4.      The Clerk is directed to correct the spelling of Defendant Aragon’s last name from

                                  21   “O. Argon” to “O. Aragon.” See Dkt. 1 at 5.

                                  22          5.      The Clerk shall send Plaintiff a blank civil rights complaint form along with his

                                  23   copy of this Order.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 13, 2021

                                  26                                                    ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  27                                                    United States District Judge
                                  28
                                                                                         7
